Citation Nr: 0100361	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  98-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 60 percent for lumbar paravertebral myositis with L4 
radiculopathy and degenerative joint disease.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chondromalacia patella, right knee.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chondromalacia patella, left knee.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


REMAND

The veteran had active duty from August 1982 to February 
1987.  

In a written statement dated in July 1999, the veteran 
requested a personal hearing on his unemployability claim.  
No hearing was scheduled, and there is no indication in the 
record that the veteran has withdrawn this request.  On the 
informal hearing dated in November 2000, the veteran's 
representative noted the veteran's outstanding hearing 
request, and request remand of the case for the purpose of 
scheduling a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing on the 
issue of entitlement to individual 
unemployability; at the hearing, if the 
veteran desires, testimony should be 
taken on the increased rating issues as 
well.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





